DETAILED ACTION

Applicant's submission filed on 5/18/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-15, 18, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, 
The issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
Re Claims 1 and 12: The limitations, “micro-text” and “micro-mirror” have neither been described with sufficient particularity nor are conventional in the art or known to one of ordinary skill in the art.  The terms, “micro-text” and “micro-mirror” are merely mentioned in the specification and/or the original claim as one of the several effects provided by the security device, without further description.
Re Claims 22-24, and 25: The limitation, “oscillation zone,” has neither been described with sufficient particularity nor is conventional in the art or known to one of ordinary skill in the art.  The term, “oscillation zone,” is mentioned in the specification and labeled in Fig. 1 but has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention.  The spatial relationship of the oscillation zone with respect to the machine readable indicia is mentioned in the specification and illustrated in Fig. 1 but adequate description about the oscillation zone itself is lacking.

Claims 2, 4-11, 13-15, and 21 are non-compliant at least due to dependency on the non-compliant base claims.
Applicant submitted, “Other Reference,” including copies of webpages and patent publication.  However, these submission does not meet the formal requirement of an affidavit and/or a declaration.  Please, refer to MPEP 715.04.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-15, 18, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Re Claims 1 and 12: The limitations, “micro-text” and “micro-mirror” are indefinite.  The terms, “micro-text” and “micro-mirror” are mentioned in the specification and/or the original claim as one of the several effects provided by the security device; however, the specification and/or the original claim neither define nor describe “micro-text” and “micro-mirror.”
Re Claims 22-24, and 25: The limitation, “oscillation zone,” are indefinite.  The term, “oscillation zone,” is mentioned in the specification and labeled in Fig. 1 but has neither been defined nor described.  Only the spatial relationship of the oscillation zone with respect to the machine readable indicia is mentioned in the specification and illustrated in Fig. 1 but adequate definition and description about the oscillation zone itself is lacking.
Claims 2, 4-11, 13-15, and 21 are indefinite at least due to dependency on the indefinite base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 12-15, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by STEWART (WO 2016063050 A1).
Re Claim 1: STEWART discloses a security feature comprising: 
a substrate (figs 1-4: 11, 12) comprising a first surface (figs 1-5: 13); 
a security device comprising at least one strip of material (figs 1-5: 17, Page 11 ll 5+: The security additive 17 comprises… a plurality of security fibres, Page 11 ll 23+: the security fibres may be formed of paper strips) providing one or more of a holographic, micro-optic, micro-text, micro-mirror, or optically variable effect (Page 4: The security fibres are dyed, printed upon and/or coated with suitable chemical compositions to provide coloured, metallic, photochromic, iridescent, luminescent, fluorescent, infrared transmitting and/or the like effect.); and 
a machine readable indicia (figs 1, 4, & 5: 18, Page 13: The security deposit 18 preferably forms one or more shapes, patterns, or other indicia visually recognisable to a user or machine readable.  For example, the security deposit 18 may form a logo, picture, code, letters, numbers, symbols and/or other such elements.) associated with a characteristic signal,
wherein the security device is integrated with the substrate such that the security device contacts the first surface of the substrate and a portion of the security device is exposed (figs 1-5: 17), and
wherein the machine readable indicia is affixed to the exposed portion of the security device and an exposed portion of the first surface of the substrate (figs 1, 4, & 5: 18, Page 14: the security deposit 18 at least partially overlies the predetermined 
Re Claim 2: STEWART discloses the security feature of claim 1, wherein the substrate is a polymeric substrate, a paper substrate (Page 6: security paper 10), or a combination thereof.
Re Claim 4: STEWART discloses the security feature of claim 1, wherein the security device comprises one or more of a stripe or a foil (Page 21: a stripe of the security additive 17).
Re Claim 5: STEWART discloses the security feature of claim 1, wherein the machine readable indicia comprises one or more of a visible, infrared (IR), ultraviolet (UV), or magnetic signature that is detectable (figs 1, 4, & 5: 18, Page 13: The security deposit 18 preferably forms one or more shapes, patterns, or other indicia visually recognisable).
Re Claim 6: STEWART discloses the security feature of claim 1, wherein the machine readable indicia is associated with at least two detectable characteristic signals (figs 1, 4, & 5: 18).
Re Claim 7: STEWART discloses the security feature of claim 1, wherein the security device is integrated with the substrate as one or more of a windowed security device or an exposed security device (figs 1-5: 17).
Re Claim 8: STEWART discloses the security feature of claim 1, wherein the machine readable indicia comprises one or more of a pattern, text, number, symbol, diagram, design or a combination thereof (Page 13: The security deposit 18 preferably forms one or more shapes, patterns, or other indicia visually recognisable to a user or 
Re Claim 9: STEWART discloses the security feature of claim 1, wherein at least one of the machine readable indicia is coupled to the security device (figs 1, 4, & 5: 18, Page 14: the security deposit 18 at least partially overlies the predetermined region of security additive 17. Thus the security additive and security deposit 18 may be in contact with one another.) such that harvesting of the security device removes at least a portion of the machine readable indicia or changes the characteristic signal of the machine readable indicia.
Re Claim 10: STEWART discloses the security feature of claim 1, wherein the machine readable indicia is coupled to the security device by a printing process selected from a group comprising intaglio, offset, screen, and letterpress printing process (Page 13: The security deposit 18 is preferably provided in one or more regions on the first surface 13 of the first layer 11, preferably in the form of printed ink).
Re Claim 12: STEWART discloses a method of producing a security feature comprising: 
providing a substrate (figs 1-4: 11, 12), the substrate comprising a first surface (figs 1-5: 13); 
integrating a security device (figs 1-5: 17) with the substrate such that the security device contacts the first surface of the substrate and a portion of the security device is exposed; and 
affixing a machine readable indicia (figs 1, 4, & 5: 18, Page 13: The security deposit 18 preferably forms one or more shapes, patterns, or other indicia visually 
Re Claim 13: STEWART discloses the method of claim 12, wherein affixing the machine readable indicia to the security device is performed by a printing process selected from a group comprising intaglio, offset, screen, or letterpress printing process (Page 13: The security deposit 18 is preferably provided in one or more regions on the first surface 13 of the first layer 11, preferably in the form of printed ink).
Re Claim 14: STEWART discloses the method of claim 12, wherein the security device is integrated with the substrate as one or more of a windowed device or a surface device (figs 1-5: 17).

Re Claim 18: STEWART discloses use a manufactured product comprising the security feature of claim 1, wherein the manufactured product is selected from a high security product or a high value product (Page 16: the security paper 10 may be used to form a security document 20, particularly passports. However, the security document 20 may be any other suitable document of value. In particular, the security document 20 may be a banknote, cheque, certificate, passport, passport page, identification card or driver’s license.).
Re Claim 21: STEWART discloses the security feature of claim 1, wherein the machine readable indicia has a least one dimension except for the least one dimension being 2mm of greater.  
it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to modify the at least one dimension of the machine readable indicia, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEWART (WO 2016063050 A1) in view of Crane (US 20070273143 A1).
Re Claim 11: STEWART discloses the security feature of claim 1.
However, STEWART does not disclose that the security device comprises an arrangement of focusing elements and an arrangement of image icon elements, wherein the arrangement of focusing elements are disposed relative to the arrangement of image icon elements such that a synthetic image is provided when at least portions of the arrangement of image icon elements are viewed through at least portions of the arrangement of focusing elements.
Crane however discloses that the security device comprises an arrangement of focusing elements (figs 2 & 3: 20) and an arrangement of image icon elements (figs 2 & 3: 22), wherein the arrangement of focusing elements are disposed relative to the arrangement of image icon elements such that a synthetic image is provided when at least portions of the arrangement of image icon elements are viewed through at least portions of the arrangement of focusing elements (p70: allowing a synthetic image (i.e., a second synthetic optical image) to be projected through the lens array.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teaching of Crane in the security feature of STEWART for the purpose of making counterfeiting more difficult.

However, STEWART does not disclose that the zone is an oscillation zone.
Crane however discloses that the zone is an oscillation zone (p54: Considering possible visual effects,… projects one or more images that:  p58: iv. oscillate between a spatial plane deeper than the thickness of the film structure and a spatial plane above a surface of the film structure  p62: The appearance of oscillating between a spatial plane deeper than the thickness of the film structure and a spatial plane above a surface of the film structure).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teaching of Crane in the security feature and the method of STEWART for the purpose of making counterfeiting more difficult.
Re Claims 23 ad 25: STEWART modified by Crane discloses the security feature of claim 22 and the method of claim 24, wherein the oscillation zone comprises an area on the first surface of the substrate including at least two strips of material belonging to the security device (figs 1-5: 17, Page 11 ll 5+: The security additive 17 comprises… a plurality of security fibres, Page 11 ll 23+: the security fibres may be formed of paper strips).

Response to Arguments
Applicant’s arguments have been considered but not persuasive.

With respect to prior-art rejections, applicant argues, “Paragraph [0029] of the Specification provides, through citation to and incorporation by reference of other documents, examples of devices providing "optically variable effects."… None of the cited references appear to contemplate that any of the species of visual properties which the fibers of Stewart comprise an "optically variable effect."
Examiner would like to direct attention to MPEP 2111.01 Section II.  The first sentence of the section is as follows: "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.”
In addition, applicant did NOT provide a special definition for "optically variable effects."  Therefore, examiner is compelled to apply the standard of plain meaning to the phrase, "optically variable effect," based on MPEP 2111.01 Section I.  The first few sentences of the section are as follows: “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”
Examiner would argue that at least iridescent and/or fluorescent effects satisfy the limitations of the optically variable effect.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TAE W KIM/Examiner, Art Unit 2887

/THIEN M LE/Primary Examiner, Art Unit 2887